Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
1.	Claims 1, 3-6 and 8-12 are pending and allowed in the application.  Please see the reasons for allowance below.  This application claims priority to Japanese Patent Application 2017-203318 (priority date of 20 October 2017).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Reasons for Allowance
2.	The following is a statement of reasons for the indication of allowable subject matter:  
	The applicant’s arguments filed on 7 December 2020, particularly those on pages 33-35, fully and adequately explain why the claimed invention is allowable over the cited prior art.

	Furthermore, the claimed invention, while including an abstract idea further recites an iterative approach where the data analysis, generating action, and evaluation steps are repeated to increase data in the knowledge base (The knowledge base thus improves the efficacy of subsequent generated actions and is thus “learning” with the recited accumulation of data).  Because the knowledge base as claimed is updated with 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached Monday through Friday 10 am to 6 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
JGS

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623